

116 HR 7021 IH: Leveraging American Understanding of Next-generation Challenges Exploring Space Act
U.S. House of Representatives
2020-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7021IN THE HOUSE OF REPRESENTATIVESMay 26, 2020Mr. Soto (for himself and Mr. Flores) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo facilitate access to electromagnetic spectrum for commercial space launches and commercial space reentries.1.Short titleThis Act may be cited as the Leveraging American Understanding of Next-generation Challenges Exploring Space Act or the LAUNCHES Act.2.Access to spectrum for commercial space launches and reentries(a)Service rules; allocation(1)In generalNot later than 1 year after the date of the enactment of this Act, the Commission shall—(A)adopt service rules for access to the frequencies described in subsection (c) for commercial space launches and commercial space reentries, including technical specifications, eligibility requirements, and coordination procedures to preserve the Nation’s defense capabilities; and(B)allocate on a co-primary basis the frequencies described in subsection (c) for commercial space launches and commercial space reentries.(2)Coordination with Secretary of DefenseThe coordination procedures adopted under paragraph (1)(A) shall include requirements for persons conducting commercial space launches and commercial space reentries to coordinate with the Secretary of Defense regarding access to the frequencies described in subsection (c) for commercial space launches and commercial space reentries.(b)Streamlining of process for granting authorizationsNot later than 1 year after the date of the enactment of this Act, the Commission shall streamline the process for granting authorizations for access to the frequencies described in subsection (c) for commercial space launches and commercial space reentries to provide for—(1)authorizations that include access to such frequencies for multiple commercial space launches from one or more space launch sites and multiple commercial space reentries to one or more reentry sites;(2)authorizations that include access to multiple uses of such frequencies for a commercial space launch or commercial space reentry;(3)automation of the processes of the Commission to review applications for authorizations for access to such frequencies for commercial space launches and commercial space reentries; and(4)improved coordination by the Commission with the Assistant Secretary of Commerce for Communications and Information (who shall coordinate with the Secretary of Defense, the Administrator of the National Aeronautics and Space Administration, and the Administrator of the National Oceanic and Atmospheric Administration) to increase the speed of review of applications for authorizations for access to such frequencies for commercial space launches and commercial space reentries.(c)Frequencies describedThe frequencies described in this subsection are the following:(1)The frequencies between 2025 megahertz and 2110 megahertz.(2)The frequencies between 2200 megahertz and 2290 megahertz.(3)The frequencies between 2360 megahertz and 2395 megahertz.(4)The frequencies between 5650 megahertz and 5925 megahertz.(d)Rule of constructionEach range of frequencies described in this section shall be construed to be inclusive of the upper and lower frequencies in the range. (e)DefinitionsIn this section:(1)Commercial space launchThe term commercial space launch means a launch licensed under chapter 509 of title 51, United States Code.(2)Commercial space reentryThe term commercial space reentry means a reentry licensed under chapter 509 of title 51, United States Code.(3)CommissionThe term Commission means the Federal Communications Commission.